Citation Nr: 0716629	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  94-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2) (West Supp. 2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1960 to April 
1961 and from September 1961 to August 1962.  The veteran 
also had periods of unverified service in a reserve 
component. He died in April 1981.  The appellant is the 
veteran's widow.

The appellant initially appealed from a December 1993 
decision of the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
her claim of entitlement to additional DIC benefits under 38 
U.S.C.A. § 1311(a)(2).  

In December 1994, the appellant testified before a hearing 
officer at the RO.  In July 1996, the Board remanded the 
case.  In December 1996, the appellant withdrew her request 
for a Board hearing.  In June 1997, the Board denied the 
claims for CUE in August 1972 and November 1974 RO decisions 
that had denied increased ratings for multiple sclerosis 
(MS).

The appellant appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court).  In February 1999, the Court affirmed that 
part of the Board's decision that denied claims for CUE and 
vacated and remanded that part of the Board decision that 
denied the claim for additional DIC under the provisions of 
38 U.S.C.A. § 1311(a)(2).  As to the claim for additional 
DIC, the Court's February 1999 decision stated that it was 
taking the above action so that the Board "may establish 
whether the veteran is 'entitled to' a total disability 
rating under the hypothetical determination set forth by the 
Court in its interpretation of § 1311(a)(2)."  Thereafter, 
the appellant appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  In September 
2000, the Federal Circuit affirmed the Court's February 1999 
decision.

In January 2001, the Court found that the enactment of the 
Veterans Claims Assistance Act of 2000 might affect the 
disposition of many appeals under the Court's jurisdiction.  
Accordingly, the Court's February 1999 decision, which was 
entered on March 2, 1999, was recalled as to the affirmed 
issues.  It did not affect any remanded issue.  

In July 2001, the Court revoked its January 2001 order.  The 
Court indicated that the Clerk would issue a mandate 
finalizing its February 1999 memorandum decision.  


FINDING OF FACT

The veteran was, on a hypothetical basis, totally disabled 
from gainful employment by service-connected multiple 
sclerosis (MS) for the eight years prior to his death.  


CONCLUSION OF LAW

The criteria for enhanced DIC benefits under 38 U.S.C.A. § 
1311 have been met.  38 U.S.C.A. § 1311 (West Supp. 2006); 
38 C.F.R. § 20.1106 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

38 U.S.C.A. § 1311(a)(2)

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service connected disability.  38 U.S.C.A. § 1310 (West 
2002).

VA will pay enhanced DIC benefits to the surviving spouse of 
a deceased veteran who, at the time of death, was in receipt 
of or entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  In determining the period of a 
veteran's disability for purposes of the preceding sentence, 
only the period in which the veteran was married to the 
surviving spouse shall be considered.  38 U.S.C.A. 
§ 1311(a)(2).

Prior to May 6, 2002, 38 C.F.R. § 20.1106 provided that 
except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318, and certain other situation 
not relevant here, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

The regulation has been amended to include claims under 
38 U.S.C.A. §§ 1311(a)(2), among the issues that would be 
decided with regard to decisions made during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2006); 67 Fed. Reg. 16,309 
(April 5, 2002).  

The new version of the regulation is less favorable to the 
appellant.  Hence, it is not applicable to her claim.  
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004); see also 
Rodriguez v. Nicholson, 19 Vet App 275 (2005), (holding that 
the theory of hypothetical entitlement should be applied to 
claims for benefits under 38 U.S.C.A. § 1318 pending at the 
time of amendments precluding such entitlement).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that because the old version of 38 C.F.R. 
§ 20.1106 did not specifically list 38 U.S.C.A. § 1311 among 
the kinds of claims that would be decided with reference to 
decisions during the veteran's lifetime; entitlement to 
§ 1311 benefits would be decided without regard to such 
decisions.  Hix v. Gober, 225 F.3d at 1379-1380.  It 
concluded that the "entitled to receive" provisions of 
38 U.S.C.A. § 1311(a)(2) required a de novo determination as 
to the severity of the veteran's disability.  Hix v. Gober, 
225 F.3d at 1380.

Although there were final RO decisions during the veteran's 
lifetime that denied entitlement to a rating in excess of 60 
percent for MS, and to a total rating for compensation based 
on individual unemployability; under Hix, these decisions 
have no impact on the appellants § 1311 claim.

A total disability rating based upon individual 
unemployability (TDIU) may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service- connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran's death certificate shows that he died in April 
1981 at the age 41 of respiratory arrest due to MS.  At the 
time of the veteran's death, his only service connected 
disability was MS, which had been rated 60 percent disabling 
since February 5, 1968.  

The appellant maintains that the veteran was totally disabled 
for a period in excess of eight years prior to his death, at 
least on a hypothetical basis, and that enhanced DIC benefits 
should be awarded under the provisions of 38 U.S.C.A. § 
1311(a)(2).  

On VA examination in February 1967, it was noted that the 
veteran had been employed as a mechanic for about 10 years 
and was "planning to do the same thing again."

At the time of a March 1968 VA examination, the veteran was 
noted to have severe impairment from MS.  He reported that he 
could not walk very well and that he would stagger and fall.  
He also noted having double vision and weakness.  

At the time of a June 1972 VA neurological examination, the 
veteran reported that his legs had become weaker since his 
last examination.  He indicated that he could not lift his 
arms.  The veteran had double vision and sometimes blurred 
vision.  He also noted having numbness of the extremities.  
He denied having seizures.  A diagnosis of demyelinating 
disease, possible endocrine disorder undetermined at this 
time, was rendered.  The examiner found the veteran's 
industrial impairment to be moderate.  

At the time of an August 1974 VA examination, the veteran 
reported that his overall condition had worsened and that he 
had weakness all over, especially in his legs and arms.  He 
stated that he would lose his balance and become dizzy 
headed.  He also reported having double vision.  Following 
examination, the examiner rendered a diagnosis of 
demyelinating disease.  He found the veteran to have moderate 
impairment.  

In an October 1974 social survey report, it was indicated 
that the veteran spent little time in the grocery store that 
he owned.  His wife took care of all the ordering of 
merchandise and an employee kept the store clean, stocked, 
and did most of the waiting on trade.  The veteran opened the 
store at 7:00 A.M. and left the store at 9:00, after his wife 
arrived.  All the veteran could do was stand behind the 
register and take money.  He could only get his arms a little 
above his waist line and was unable to do anything insofar as 
waiting on customers.  

The veteran had difficulty when arising from a seated 
position and he walked with a shuffle.  He was able to drive 
his own car.  The veteran spent a great deal of time at the 
local American Legion sitting and talking to people he knew.  
The veteran was noted to have spent no more than 15 to 20 
hours per week at the store and this was merely standing at 
the cash register and taking customers' money after they had 
waited on themselves, including getting their own gasoline.  

Also of record is a December 1994 letter from S.S., a friend 
of the veteran who knew him from the fall of 1967 to the time 
of his death in 1981.  She stated that during this time, she 
never saw the veteran walk with normal swinging steps like 
other people.  He dragged his feet in a shuffle type walk and 
stumbled and fumbled when he tried to "pick up stuff."  She 
frequently saw the veteran sit in the same chair unless he 
had to get up and then would hold onto furniture or the walls 
when getting up or walking.  He also had a pained expression 
on his face when standing.  She stated that she could walk 
100 feet quicker than he could walk ten feet.  

In a December 1994 letter, J.S. indicated that he had visited 
the veteran at his grocery store on many occasions.  He noted 
that he had known the veteran for ten years prior to his 
death.  J. S. stated that when he saw the veteran in the 
grocery store he appeared to be unable to manage physically.  
He considered the veteran to be a very sick individual who 
should not have been working.  He indicated that he could not 
write an insurance policy for the veteran as Nationwide's 
underwriting requirements would not allow him to do so.  He 
stated that from an insurance standpoint, the veteran was 
uninsurable.  

In an undated letter, F.S. indicated that he was a 
salesperson who called on the veteran from 1965 until his 
death in 1981.  He reported that during that time he had seen 
the veteran fall on several occasions.  He noted that the 
veteran was constantly losing balance or staggering into 
shelving or the check out counter.  He further stated that 
numerous times the veteran would not be at the store because 
he was sick.  He noted that the veteran had him do all the 
ordering because the veteran could not remember what he sold 
from one week to the next and because he could not see well 
enough to make out different brands.  

In April 1995, the veteran's private physician, L. Hernandez, 
M.D., was deposed.  He noted that he had treated the veteran 
for a period of ten to twelve years.  He indicated that in 
the beginning he saw the veteran once or twice a month.  He 
stated that he treated the veteran until about one year prior 
to his death.  Dr. Hernandez noted that the veteran was 
eventually hospitalized for observation and a diagnosis of MS 
was rendered.  After the diagnosis, he encouraged the veteran 
to remain as active as possible.  

Dr. Hernandez related that the veteran had a tremor of his 
eyes and a lateral motion.  He also had recurrences of 
blurring vision.  Coordination was also affected and his walk 
was uncoordinated and his gait was ataxic.  He stated that 
the veteran was very limited in his abilities to carry out 
activities of daily living.  He testified that the veteran 
gained a great deal of weight and required a special 
apparatus to get off the commode.  

Dr. Hernandez observed that when the veteran spent time at 
the store his wife did most of the work.  He noted that the 
veteran stood at the counter but had to lean on his left hand 
to the point where he developed a callus, which was 3/4 of an 
inch thick and caused him pain.  He testified that the 
veteran's MS limited his ability to engage in any type of 
occupation for eight hours, to earn a gainful living.  He 
opined that no other small grocery store would have hired the 
veteran.  Dr. Hernandez commented that the only reason that 
the veteran was able to be at his store for a limited time 
was that his wife and one other employee did all the work.  
He stated that during the time he knew the veteran he became 
progressively worse.  He stated that the veteran's motor 
functions were severely impaired as a result of his MS.  Dr. 
Hernandez noted that all of his medical records had been 
destroyed.  

Dr. Hernandez believed that the veteran was totally disabled 
beginning in the 1968-1969 time frame.  He based this on the 
veteran's inability to walk, his poor coordination, his 
inability to completely care for himself, his vision, and his 
continued recurring mental depressive condition.  He stated 
that with a reasonable degree of medical certainty that the 
veteran was totally disabled from 1968-1969.  

In November 2002, the appellant submitted numerous medical 
articles relating to MS.

There are conflicting medical opinions as to the impact of MS 
on the veteran's ability to maintain gainful employment in 
the eight years prior to his death.  Dr. Hernandez's 
favorable opinion is buttressed by his observations of the 
veteran's actual functioning, and is consistent with the 
social and industrial survey, and the reports of a number of 
lay observers.  For these reasons, the Board finds his 
opinion to be more probative than the 1974 VA opinion that MS 
caused only moderate occupational impairment.

While the veteran was noted to have been working 
approximately 15 to 20 hours per week at his store, he was 
not capable of performing any other duties other than taking 
money at the cash register and then only for a short period 
of time.  Moreover, Dr. Hernandez indicated that the veteran 
would not have been hired by any other small grocery store 
and that he was only able to work because his wife and one 
other employee did everything else.  As noted above, marginal 
employment includes employment in a protected environment 
such as a family business or sheltered workshop.  Such was 
the case here.  

The evidence need only be in equipoise for the appellant to 
prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  Because the most probative evidence is 
to the effect that the veteran was incapable of gainful 
employment for at least eight years prior to his death, a 
TDIU was hypothetically warranted during that period.  The 
appellant, thus, meets the criteria for enhanced DIC under 
38 U.S.C.A. § 1311.


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) 
are granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


